Case 9:18-cr-00042-MJT Document 44 Filed 12/20/19 Page 1 of 6 PageID #: 143


                                                                                           FILED
                        IN THE UNITED STATES DISTRICT COURT€A                   s   flti   NDA?JIAr"J'"#    TE   *o   .
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   LUFKIN DIVISION                                         $Ft 2 0   ?0t9


 UNITED STATES OF AMERICA                     $                            BY
                                             $          No. g:1gcR42 DEPUTY
 V.                                          $          Judge Clark
                                             $
 ALEXANDER NATHAN BARTER                     $


                                       FACTUAL BASIS

       The defendant, Alexander Nathan Barter, stipulates and agrees that the

following facts are true and correct:

       1.         The defendant, Alexander Nathan Barter (Barter), who is changing his

plea to guilty, admits that he is the individual charged in the First Superseding

Indictment.

       2.         As charged in Count Two of the First Superseding Indictment, between on

or about October 9,2018, and on or about October 19,2018, in the Eastern District of

Texas, and elsewhere, Barter did knowingly attempt to persuade, induce, entice, or

coerce any individual to travel in interstate or foreign commerce to engage in prostitution

or any sexual activity for which any person could be charged with an offense,

       3.         Specifically, Barter admits that he placed an ad on a TOR (a/k/a The

Onion Router) site stating    "I'd like to try necrophilia   and cannibalism, and see how it

feels to take a   life. If you'd be willing to let me kill you, are in the US (preferably in the

south) and can travel by car, contact me." Barter provided methods by which he could

be contacted, including via email and a social media communications application.
    Case 9:18-cr-00042-MJT Document 44 Filed 12/20/19 Page 2 of 6 PageID #: 144




I    rt
      ,s
Case 9:18-cr-00042-MJT Document 44 Filed 12/20/19 Page 3 of 6 PageID #: 145




       4.      On October 9,2018, a law enforcement officer in Florida, acting in an

undercover capacity, located the ad and responded. The undercover officer represented

himself to be a father with a l3-year old daughter who had similar interests. Barter

responded positively, asked the child's age, and stated   "I'd   love to rape her, slit her

throat, drink her blood then dismember and chop her up and eat her flesh and organs."

When the undercover officer asked whether these were simply Barter's fantasies, Barter

responded   "I'm not into roleplay either. I want to actually    rape,   kill, and eat your

daughter. I'm very serious about doing this. I live in the woods so I can make sure her

body won't ever be found."

       5.      Over the course of approximately 10 days, Barter provided the undercover

with detailed instructions and plans. For example, Barter sent the undercover agent           a


map with directions on driving from Florida to Shelby County, Texas, within the Eastern

District of Texas. Barter similarly provided information about the hotel where the

undercover officer and his daughter should stay, what the undercover officer should tell

his daughter in order to get her acquiescence to travel, how the undercover officer should

wipe his electronic devices, and steps the undercover officer should take to destroy

evidence after the murder to conceal the crimes.

       6.      Barter admits that his communications included his expressed interest to

engage in sexual intercourse with the minor, who he believed to be 13-years           old. Barter

acknowledges that an adult who engages in vaginal sexual intercourse with a 13-year old

minor violates Texas Penal Law Section22.02l.




                                              2
Case 9:18-cr-00042-MJT Document 44 Filed 12/20/19 Page 4 of 6 PageID #: 146




       7.      As the undercover officer's persona drove from Florida to Texas, Barter

provided a telephone number to continue texting communications. The parties then

transitioned their communications from email to text message.

       8.      Barter acknowledges that travel between Florida      and Texas constitutes

interstate transportation.

       9.      On October 19,2018, members of law enforcement were positioned at the

location in Joaquin, Shelby County, Texas where Barter had instructed the undercover

officer to bring the child. Barter arrived at the location with   a garbage bag,   knife,

cellular phone, and tablet computer-each of which he had discussed bringing to the

meet with the undercover in order to complete the commission of the offense.

       10.     As charged in Count Four of the First Superseding Indictment, on or about

October 14, 2017 , in the Eastern District of Texas, Barter did knowingly distribute, and

did knowingly attempt to distribute, child pornography that had been shipped and

transported using any means and facility of interstate and foreign commerce, and that had

been shipped and transported in and affecting interstate and foreign commerce by any

means, including by computer.

       11.     Specifically, Barter knowingly communicated with other individuals about

the distribution, receipt, and possession of child pornography. Then, while using a social

media communications application, the Internet, and digital devices he owned and

possessed,   Barter described the following video files to another party. Barter offered to

provide the second party with the child pornography files. The second party accepted

Barter's offer and asked to see the child pornography files. Further, the second party

                                              J
Case 9:18-cr-00042-MJT Document 44 Filed 12/20/19 Page 5 of 6 PageID #: 147




sent Barter files of child pornography in exchange. Included among the files Barter

distributed were the lollowing:

     FILE NAME                FILE IDENTIFIER                         DESCRIPTION
        D-1.MP4            9dbaa4dd- d49b -4 lda-   8   6ce-   This video depicts an adult
                                  9eed2296da53                 female rubbing ice on the
                                                               genitals and nipples of a
                                                               prepubescent female, while
                                                               the child cries.
        D-2.MP4            7d965f83-d052-4e60-87 ce-           This video depicts the adult
                                 4a8236b02aef                  female tying the prepubescent
                                                               female's feet to a rod, hanging
                                                               the child verticdlly by the feet,
                                                               applying clothes-pins to the
                                                               prepubescent female's nipples
                                                               and vagina, and repeatedly
                                                               slapping the child's vagina
                                                               while she cries.
        D-3.MP4            3e5ddc6d-7 7 04-44f5 -a7 f5 -       This video depicts the adult
                                 f48fbb43b2b5                  female continuing to slap and
                                                               apply ice to the prepubescent
                                                               female's genitals, tying the
                                                               child's hands to the same rod
                                                               that is binding her feet, then
                                                               suspending the prepubescent
                                                               female by the feet while
                                                               dripping hot candle wax over
                                                               the child's body and genitals.

       12.    Barter knew that the images and videos he distributed        and possessed

depicted children engaged in sexually explicit conduct and did constitute child

pornography. Barter also knew that he possessed more than 600 images and videos of

child pornography, including files depicting prepubescent minors. The images and

videos Barter distributed and possessed contained depictions of sadistic or masochistic

abuse and the sexual abuse or exploitation   of an infant or toddler.




                                              4
Case 9:18-cr-00042-MJT Document 44 Filed 12/20/19 Page 6 of 6 PageID #: 148




        13.   Barter acknowledges that the Internet is a means and facility of interstate

and foreign commerce. Barter further acknowledges that his offenses involved the use

of TOR-based sites, email accounts, and social media communications applications-all

of which require the use of the Internet.

        14.   Barter admits that he committed the offenses described in the First

Superseding Indictment at location his home in Joaquin, Shelby County, Texas, within

the Eastern District of Texas.



           SIGNATURE AND ACKNOWLEDGMENT BY DEFENDANT
                     ALEXANDER NATHAN BARTER

       I have read this Factual Basis and have discussed it with my attorney. I fully
understand the contents of this Factual Basis and agree without reservation that it
accurately describes my acts.


Dated:   tt-lb-l'l                          ffiTHANBARTER
                                            Defendant



SIGNATURE AND ACKNOWLEDGMENT BY ATTORNEY FOR DEFENDANT

       I have read this Factual Basis and the First Superseding Indictment and have
reviewed them with my client. Based upon my discussions with my client, I am satisfied
that my client fully understands the Factual Basis.


Dated      /Z-/l'znfi                       JO       CELROY
                                                                ,{'

                                            A        for the defendant




                                                 5
